Woodward, J.
Section fifteen of the act of 1855, above referred to, makes void all contracts and securities for tbe sale of intoxicating liquors.
This section was not repealed by the act of 28th of' January, 1857, (Acts 1857, page 231.) The prohibitory provisions of the act of 1855, remained in force — that of'1857 repealing a part of the first section, with the third, fourth, and sixteenth sections of the act of 1855. The effect of this repeal, and of the provisions of the act of' 1857, was principally, to change the enactments concerning obtaining a license to sell, taking this from county agents, and authorizing a larger number of persons to obtain it, and changing the manner of obtaining it. The sixteenth, and not the sixth section of the act of 1855 was repealed, and the word'“ sixth” in the first section of that of 1857, is an error, and should be the “sixteenth.”
The judgment of the court in sustaining the plaintiff’s demurrer to the defendant’s answer, and thereby holding that the act of 1857 repealed the fifteenth section of that of 1855, or that, for any other reason, this was not in force, was erroneous. The judgment will therefore be reversed, and the court will proceed upon the replication filed subject to the demurrer.
Reversed.